Citation Nr: 1526285	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-37 278	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted for this claimed disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an earlier effective date for the grant of service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board in February 2015.  A transcript of the hearing is of record.

The Veteran initially had appealed three claims, for service connection for his back disorder (cervical and thoracolumbar (thoracic and lumbar) spine disorder), heart disorder, and hypertension.  But an August 2013 rating decision issued during the pendency of this appeal - in effect - conceded that his hypertension is secondary to his service-connected Type II Diabetes Mellitus.  38 C.F.R. § 3.310(a) and (b) (2014) permit service connection for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  The RO, however, declined to assign a separate (i.e., compensable) rating for his hypertension, instead, like his erectile dysfunction (ED), rated it as part and parcel of his diabetes.  But it was determined he was entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for the ED on account of loss of use of a creative organ, also that he had bilateral (i.e., left and right) lower extremity peripheral neuropathy as another secondary complication of his diabetes.  If he disagreed with that decision, including in terms of the rating of his hypertension in conjunction with, as opposed to apart from, his diabetes, or the effective date of the award, he needed to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  And he has at least started this process.  Namely, in a statement dated October 15, 2013, which the RO received on October 28, 2013, so well within the one year allotted to have appealed that August 2013 rating decision, he raised the issue of entitlement to an earlier effective date for the grant of service connection for his hypertension, including seemingly on the premise there was clear and unmistakable error (CUE) in an October 1969 rating decision previously considering and denying his claim for hypertension.  Also in October 2013, he submitted another statement through his representative that was specifically labeled a Notice of Disagreement (NOD) with the disposition of the hypertension claim.  He has not, however, been provided a Statement of the Case (SOC) concerning the effective date of the grant of service connection for his hypertension, much less given opportunity in response to the SOC to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board (and on the specific issue of effective date, rather than whether this is a service-connected condition).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In this decision the Board is reopening the claim for a back disorder because there is the required new and material evidence since a prior, final and binding, denial of this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the Agency of Original Jurisdiction (AOJ) since it, too, requires further development.  Whereas the Board is going ahead and fully deciding, indeed granting, the claim of entitlement to service connection for a heart disorder.


FINDINGS OF FACT

1.  A July 1996 rating decision denied the Veteran's service connection claim for a back disorder, and he did not submit a substantive appeal within the required time period to complete the steps necessary to perfect his appeal of that decision to the Board.

2.  Additional evidence associated with the claims file since that July 1996 rating decision, however, was not of record at the time of that prior rating decision and, when considered in conjunction with the evidence that was, relates to an unestablished fact necessary to substantiate this claim of entitlement to service connection for a back disorder.

3.  Moreover, the evidence of record is at least in relative equipoise as concerning whether the Veteran's heart disorder - in particular atrial fibrillation - is being caused or exacerbated by his service-connected hypertension.


CONCLUSIONS OF LAW

1.  The additional evidence received since the final and binding July 1996 rating decision is new and material to the claim of entitlement to service connection for a back disorder, so this claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) and (c), 3.160(d), 20.200, 20.1103 (2014).

2.  Resolving all reasonable doubt in his favor, the Veteran's atrial fibrillation is secondary to his service-connected hypertension.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant in developing a claim upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board is reopening the Veteran's claim of entitlement to service connection for a back disorder, then remanding this claim for further development, and granting his claim of entitlement to service connection for atrial fibrillation.  So the Board need not discuss whether there has been compliance with the notice and duty to assist provisions as concerning either claim.


II.  Criteria and Analysis of New and Material Evidence Claim

The Veteran initially applied for service connection for a back disorder in July 1995.  A July 1996 rating decision informed him that his service connection claim for a back disorder was denied because there was no evidence of treatment in service for a back injury.  The relevant evidence of record at the time of that decision consisted of his service treatment records (STRs) and post-service private and VA treatment records.  He did not submit a substantive appeal (VA Form 9 or equivalent statement) within the required time period after the issuance of the September 1996 statement of the case (SOC).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303, 20.304, 20.305 and 20.306.  Therefore, that July 1996 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

A finally-decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).


The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly-submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted another service connection claim for a back disorder in May 2008.  The relevant evidence of record received since the preceding July 1996 rating decision includes VA treatment records, lay statements from him and the transcript of his February 2015 videoconference hearing before the Board.  Some of this additional evidence is new in that it was not of record at the time of the prior July 1996 decision, so not considered in that prior denial of this claim.  The Veteran, as an example, testified during his February 2015 Board hearing that he had injured his back in service and had experienced persistent back pain ever since that had gotten gradually worse.  This evidence is neither cumulative nor redundant of the evidence of record in July 1996.  As this new evidence tends to suggests his current back disorders may be related to a back injury during his service, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so additionally is material.  See 38 C.F.R. § 3.156(a).  This evidence consequently is so significant that it must be considered in order to decide fairly the merits of this claim.  Accordingly, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  38 C.F.R. § 3.156(a).

But as already alluded to, the Board is not immediately readjudicating this claim, instead, remanding it to the AOJ for further development.


III.  Criteria and Analysis for Service Connection

The Veteran additionally asserts that he is entitled to service connection for a heart disorder due to exposure to herbicides and/or as secondary to his service-connected hypertension. 

Establishing service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation or "nexus" between the disease or injury in service and the disability now being claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease, will be service connected on the basis of this aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the evidence of record shows the Veteran has a current diagnosis of a heart disorder.  Specifically, a VA treatment record dated in September 2008 indicates he has atrial fibrillation.  

With respect to the issue of whether the Veteran's atrial fibrillation is secondary to a service-connected disability, the record contains a positive medical nexus opinion supporting this association.  To wit, a September 2008 letter from the Veteran's treating physician indicates the Veteran's hypertension is a contributory factor in his atrial fibrillation.  There are no medical opinions to the contrary in the record.  


In light of this unrefuted favorable evidence, it certainly is at least as likely as not the Veteran's atrial fibrillation is being caused or aggravated by his service-connected hypertension.  So giving him the benefit of the doubt concerning this posited correlation means his claim must be granted.  38 C.F.R. § 3.102.


ORDER

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for a back disorder is granted, albeit to this extent only and subject to the further development of this claim on remand.

Also granted is the claim of entitlement to service connection for atrial fibrillation.


REMAND

The Veteran was not provided a VA compensation examination regarding his service connection claim for a back disorder.  The medical evidence of record shows he has a current diagnosis of a back disorder to include joint complex dysfunction of the cervical spine, lumbar spine and sacroiliac joint, sprain/strain of the cervical spine, thoracic spine and lumbar spine and degenerative disc disease of the cervical and lumbar spine.  A January 1969 STR documents that he sought treatment for a pulled back muscle.  He testified during his February 2015 Board hearing that he had injured his back in service and had experienced persistent pain in his back ever since his discharge from service that even had progressively worsened.  This evidence in combination at least tends to suggest that his current back disorders may be related or attributable to his service or date back to his service.  Thus, he should be provided a VA compensation examination for a medical nexus opinion concerning this determinative issue of the origins of his back disorders.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Also, as mentioned, he must be provided an SOC concerning the additional issue of whether an earlier effective date is warranted for the grant of service connection for his hypertension (not, instead, regarding whether this is a service-connected condition because this apparently already has been conceded inasmuch as the hypertension is being rated as part and parcel of his diabetes, albeit not separately).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Send the Veteran an SOC concerning the issue of whether he is entitled to an earlier effective date for the grant of service connection for his hypertension, which is currently rated in conjunction with his service-connected Type II Diabetes Mellitus, so as a complication of it.  He contends that earlier decisions considering and denying his claim of entitlement to service connection for hypertension involved CUE, therefore that their finality is vitiated.  Also inform him that he needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this claim to the Board.  Only if he submits a Substantive Appeal in response to this SOC should this claim be returned to the Board for further appellate consideration.

2. Associate with the claims file all outstanding VA treatment records from the Loma Linda Healthcare System.  If the Veteran indicates he has received private treatment for his back disorder that also is at issue in this appeal, then attempt to obtain these other records after securing the appropriate consent from him.

3. Upon receipt of all additional records, schedule the Veteran for a VA compensation examination concerning his claim of entitlement to service connection for a back disorder.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner for review of the pertinent history of this claimed disorder, and the examiner should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sprain/strain of the cervical spine, thoracic spine and lumbar spine, degenerative disc disease of the cervical and lumbar spine and/or any other back disorder found on examination or in the medical records are at least as likely as not (i.e., a fifty percent or greater probability) the result of his service - including the documented in-service complaint.

The examiner must discuss the underlying reasoning for his or her opinion(s), including citing the evidence relied upon and rejected in forming conclusions.  As part of his or her rationale, the examiner is asked to discuss the Veteran's lay statements of persistent back pain since service and whether this back pain is at least as likely as not related or attributable to the Veteran's current back disorder(s).

4. 
Then readjudicate this claim for service connection for a back disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental SOC (SSOC) concerning this claim and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


